  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTOPHER REESE,                   )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )          2:17cv295-MHT
                                     )               (WO)
KARLA JONES, et al.,                 )
                                     )
       Defendants.                   )

                                  OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,      filed       this      lawsuit     complaining      that

correctional officers failed to intervene when he was

stabbed by another prisoner, failed to testify at his

disciplinary hearing, and failed to protect him after

the     assault,     and    challenging        his    receipt    of    a

disciplinary citation from the stabbing incident.                 This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case    be   dismissed     without       prejudice.    There    are   no

objections to the recommendation.              After an independent

and de novo review of the record, the court concludes
that the magistrate judge’s recommendation should be

adopted.

    An appropriate judgment will be entered.

    DONE, this the 30th day of October, 2018.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
